Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chana Stein, Reg. No. 74,454 on 7/18/22.

The application has been amended as follows: 

The preamble of Claim 1 should be amended to refer to a “matrix-computer-cluster” instead of a “device-cluster” and recite: 

1.  (Currently Amended)  A matrix-computer-cluster comprising a plurality of silicon-based devices, the plurality of silicon-based devices being arranged in a matrix formation, the matrix formation comprising x, y and z coordinates, the matrix-computer-cluster comprising: 
the plurality of silicon-based devices, the plurality of silicon-based devices being arranged within the cluster in predetermined rows, each device included in the plurality of silicon-based devices comprising a unique set of x, y and z coordinates, each device being located in a location that corresponds to the device's unique set of x, y and z coordinates; 
a plurality of quantum cases, each of the plurality of the quantum cases encapsulating one of the silicon-based devices, each of quantum cases comprising: 
a quantum random number generator, the quantum random number generator configured to generate quantum random numbers, the generated quantum random numbers being used to encrypt messages that are transmitted from each silicon-based device included within the quantum case with which the quantum random number generator is included.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851